DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/11/2021 and 11/30/2021 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Abstract
The abstract is objected to because there is unnecessary number for line counting.  Appropriate correction is required. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim status
Claims 1-15 have been canceled. Claims 16-35 newly presented and remain pending in the application.
Claim Objections
Claim 16 is objected to because there is no a period (.) at the end of the limitation it appears an open ended.  Appropriate correction is required.
Double patenting
      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are provisionally rejected on the ground of nonstatutory double patenting as being patenting as being unpatentable over claims 1-17 of US. Pat. No. 11, 159,618 B2 (hereinafter Patent ‘618). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 16 is anticipated by patent claim 1.
       For example, claim 1 of Patent ‘618 recites “a system comprising: a plurality of light-leaf nodes (LLNs) communicatively connected to one another, each LLN having sensing capability and processing capability”; this limitation is equivalent to the limitation of instant application of claim 16 (a system comprising: a plurality of light-leaf nodes (LLNs) communicatively connected to one another, each LLN having sensing capability);

        “a plurality of heavy-leaf nodes (HLNs) communicatively connected to one another and to the LLNs, each HLN having processing capability more powerful than the processing capability of each LLN”; this limitation is equivalent to the limitation of instant application of claim 16  (“a plurality of heavy-leaf nodes (HLNs) communicatively connected to one another and to the LLNs, each HLN having processing capability”);and 
       “one or more backend nodes (BENs) communicatively connected to the HLNs, each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLNs are externally accessible through the BENs, and the LLNs are externally accessible through the BENs and the HLNs” this limitation is equivalent to the limitation (“one or more backend nodes (BENs) communicatively connected to the HLNs, each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLNs are externally accessible through the BENs, and the LLNs are externally accessible through the BENs and the HLNs”), wherein an LLN of the plurality of LLNs is configured to: capture raw data responsive to a sensing event, generate distilled raw data from the raw data of the sensing event, and transmit the distilled raw data to a given HLN of the plurality of HLNs”; this limitation is equivalent to the limitation of instant application of claim 16 (“wherein an LLN of the plurality of LLNs is configured to: capture raw data responsive to a sensing event, generate distilled raw data from the raw data of the sensing event, and transmit the distilled raw data to a given HLN of the plurality of HLNs”);
       “wherein the given HLN of the plurality of HLNs is configured to: perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN”; this limitation is equivalent to the limitation of instant application of claim 16  (“wherein the given HLN of the plurality of HLNs is configured to: perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN”); 
      wherein, in response to receiving the instructions from the given HLN, the LLN is configured to capture additional raw data in correspondence with the action; 
     wherein the LLNs and the HLNs minimize data communication among the LLNs and the HLNs, and provide for software-defined sensing within the system; and
       wherein the LLNs, HLNs, and BENs provide failure prevention redundancy and minimize transmission of data over the system using a mesh topology for the LLNs, HLNs, and BENs to communicate and provide the software-defined sensing within the system.

       Claim 12 of Patent ‘618 recites “a system including a plurality of heavy-leaf nodes (HLNs) and one or more other LLNs, the LLN comprising: wherein the LLNs, HLNs, and BENs provide failure prevention redundancy and minimize transmission of data over the system using a mesh topology for the LLNs, HLNs, and BENs to communicate and provide the software-defined sensing within the system” this limitation is equivalent to the limitation of instant application of claim 24  (“a heavy-leaf node (HLN) for a system including a plurality of light-leaf nodes (LLNs) and one or more other HLNs in communication with each other by a mesh topology to provide software-defined sensing within the system, the HLN comprising: communication hardware to communicate with each other HLN and with each LLN”);
         “transmit the distilled raw data to a given HLN of the plurality of HLNs; wherein the HLN is configured to: perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN”; this limitation is equivalent to the limitation of instant application of claim 24  (“a transmitter to receive distilled raw data from one or more of the LLNs”); 
          “perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN” this limitation is equivalent to the limitation of instant application of claim 24 (“a processor to perform processing of the raw data from the hardware sensor and is configured to: perform decisional or reasoning processing on the distilled raw data to generate an action”);
              “ capture raw data responsive to a sensing event, generate distilled raw data from the raw data of the sensing event, and transmit the distilled raw data to a given HLN of the plurality of HLNs”; “wherein the HLN is communicatively connected to one or more backend nodes (BENs), each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLN is externally accessible through the one or more BENs, and the LLN is externally accessible through the one or more BENs and the HLN” these limitations are equivalent to the limitation of instant application of claim 24 (“transmit instructions for performing the action to the LLN from which the distilled raw data was received, wherein the HLN is communicatively connected to one or more backend nodes (BENs), each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLN is externally accessible through the one or more BENs”).

        claim 15 of Patent ‘618 recites “one or more other HLNs to perform a method comprising: capturing, by an LLN in the plurality of LLNs, raw data responsive to a sensing event”; “wherein the HLN is communicatively connected to one or more backend nodes (BENs), each BEN acting as a communication gateway by which the system is interacted with externally” these limitations are equivalent to the limitation of instant application of claim 29 (“a method comprising: capturing data responsive to a sensing event by a light-leaf node (LLN) of a system of one or more LLNs and one or more heavy-leaf nodes (HLN) communicatively connected to one or more backend nodes (BENs), each BEN acting as a communication gateway by which the system is interacted with externally”); 
      transmitting, by the LLN, the distilled raw data to a given HLN of the plurality of HLNs” this limitation is equivalent to the limitation of instant application of claim 29 (“transmitting, by the LLN, the data to a given heavy-leaf node (HLN) of a plurality of HLNs”); and 
     “transmitting, by the HLN, instructions for performing the action to the LLN” ; and “directing the LLN to capture additional raw data in correspondence with the action, wherein the HLN is communicatively connected to one or more backend nodes (BENs), each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLN is externally accessible through the one or more BENs, and the LLN is externally accessible through the one or more BENs and the HLN (note that while instruction is transmitted the LLN performs the action and the HLN receiving the instruction to generate an action and to process the data), and wherein the LLNs, HLNs, and BENs provide failure prevention redundancy and minimize transmission of data over the system using a mesh topology for the LLNs, HLNs, and BENs to communicate and provide the software-defined sensing within the system”. These limitations are equivalent to the limitation of instant application of claim 29 (“receiving, from the HLN, instructions to generate an action, wherein the HLN processed the data and the instructions are generated from the processed data, wherein the LLNs, HLNs, and BENs are connected to one another in a mesh topology).
          Therefore, patent ‘618 of claims 1, 12 and 15 are in essence a “species” of the generic invention of the instant application of claims 16, 24 and 29 respectively. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).



       Partial limitation of Claim 1 of patent ‘618 recites “wherein, in response to receiving the instructions from the given HLN, the LLN is configured to capture additional raw data in correspondence with the action”; this limitation is equivalent to the limitation of instant application of claim 17  (“wherein in response to receiving the instructions from the given HLN, the LLN is configured to capture additional raw data in correspondence with the action”).

       Claim 2 of patent ‘618 recites “wherein the LLNs and the HLNs are communicatively connected to one another in the mesh topology in which each LLN is communicatively connected to each other LLN and to each HLN, and in which each HLN is communicatively connected to each other HLN”. This limitation is equivalent to the limitation of instant application of claim 18 (“wherein the LLNs and the HLNs are communicatively connected to one another in a mesh topology in which each LLN is communicatively connected to each other LLN and to each HLN, and in which each HLN is communicatively connected to each other HLN”).

      Partial limitation of Claim 1 of patent ‘618 recites “the system using a mesh topology for the LLNs, HLNs, and BENs to communicate and provide the software-defined sensing within the system”. This limitation is equivalent to the limitation of instant application of claim 20 (“wherein the mesh topology enables the LLNs, HLNs, and BENs to communicate and provide software-defined sensing within the system”).

       Claim 3 of patent ‘618 recites “wherein the software-defined sensing is predictive sensing in that the sensing of the LLNs is performed according to analysis performed by the HLNs and/or the LLNs as to where a next sensing event is likely to occur”. This limitation is equivalent to the limitation of instant application of claim 21 (“wherein the software-defined sensing is predictive sensing in that the sensing of the LLNs is performed according to analysis performed by the HLNs and/or the LLNs as to where a next sensing event is likely to occur”).
      Claim 4 of patent ‘618 recites “wherein the software-defined sensing is adaptive sensing in that the sensing of the LLNs provides for a decision to be made from inferential processing performed by the HLNs from the sensing events”. This limitation is equivalent to the limitation of instant application of claim 22 (“wherein the software-defined sensing is adaptive sensing in that the sensing of the LLNs provides for a decision to be made from inferential processing performed by the HLNs from the sensing events”).

       Claim 5 of patent ‘618 recites “wherein the software-defined sensing is collaborative sensing in that the LLNs communicate with one another to improve capture of a sensing event when one of the LLNs first detects the sensing event”. This limitation is equivalent to the limitation of instant application of claim 23 (“wherein the software-defined sensing is collaborative sensing in that the LLNs communicate with one another to improve capture of a sensing event when one of the LLNs first detects the sensing event”).
          Claim 6 of patent ‘618 recites “wherein the action includes recording images at an increased frame rate”. This limitation is equivalent to the limitation of instant application of claim 25 (“wherein the action includes recording images at an increased frame rate”).
           Claim 7 of patent ‘618 recites “wherein the action includes identifying motion detection at the location”. This limitation is equivalent to the limitation of instant application of claim 26 (“wherein the action includes identifying motion detection at the location”).
           Claim 8 of patent ‘618 recites “wherein the system prevents raw data from being transmitted between the LLN and the given HLN”. This limitation is equivalent to the limitation of instant application of claim 27 (“wherein the system prevents raw data from being transmitted between the HLN and the one or more LLNs”).
          Claim 11 of patent ‘618 recites “wherein the one or more BENs are not connected to the plurality of light-leaf nodes (LLNs)”. This limitation is equivalent to the limitation of instant application of claim 28 (“wherein the one or more BENs are not connected to the plurality of light-leaf nodes (LLNs)”).
         Partial limitation of Claim 12 of patent ‘618 recites “wherein, in response to receiving the instructions from the given HLN, the LLN is configured to capture additional raw data in correspondence with the action.” This limitation is equivalent to the limitation of instant application of claim 30 (“comprising capturing, by the LLN, additional raw data in correspondence with the action”).
          Partial limitation of Claim 12 of patent ‘618 recites “wherein the LLNs, HLNs, and BENs provide failure prevention redundancy” This limitation is equivalent to the limitation of instant application of claim 31 (“wherein the LLNs, HLNs, and BENs provide failure prevention redundancy”).
           Partial limitation of Claim 12 of patent ‘618 recites “the HLN is externally accessible through the one or more BENs, and the LLN is externally accessible through the one or more BENs and the HLN” This limitation is equivalent to the limitation of instant application of claim 32 (“wherein the LLN is externally accessible through the one or more BENs and the HLN”).
         Partial limitation of Claim 12 of patent ‘618 recites “minimize transmission of data over the system using a mesh topology for the LLNs, HLNs, and BENs to communicate and provide the software-defined sensing within the system”. This limitation is equivalent to the limitation of instant application of claim 33 (“wherein the BENs provide software-defined sensing within the system”).
          Partial limitation of Claim 12 of patent ‘618 recites “received information yielded by the processing performed on the distilled raw data, on which basis the LLN is to perform further processing on the raw data to yield a conclusion regarding the sensing event without having to send any of the raw data to the HLN” This limitation is equivalent to the limitation of instant application of claim 34 (“receiving, by the LLN, information yielded by the processing performed on the distilled raw data; performing, by the LLN based on the received information, further processing on the raw data to yield a conclusion regarding the sensing event without having to send any of the raw data to the HLN”).
        Partial limitation of Claim 12 of patent ‘618 recites “wherein the method further comprises communicating with at least one other HLN to distributively perform abstracted decisional or reasoning processing based on sensing events captured by the LLNs”. This limitation is equivalent to the limitation of instant application of claim 34 (“communicating with at least one other HLN to distributively perform abstracted decisional or reasoning processing based on sensing events captured by the LLNs”).         
         Therefore, patent ‘618 of claims 1-8, 11 and 12 are in essence a “species” of the generic invention of the instant application of claims 17-23, 25-28 and 30-35 respectively. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
       A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 17, 24, 29, 30, 32, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US. Pub. No. 2014/0254433 A1, hereinafter Abe) in view Ayyagari et al. (US. Pub. No. 2007/0150565 A1, hereinafter Ayyagari), further in view of Jiang et al. (US. Pub. No. 2014/0177634 A1, hereinafter Jiang).
Regarding claim 16.
          Abe teaches a system comprising: a plurality of light-leaf nodes (LLNs) communicatively connected to one another, each LLN having sensing capability (Abe, Para. [0028] - [0029], plurality of child nodes (a plurality of light-leaf nodes or LLNs) owned by the sensor node forming the network topology so that they can communicate with other parent nodes (sensing processing capability performed between nodes)); 
      a plurality of heavy-leaf nodes (HLNs) communicatively connected to one another and to the LLNs, each HLN having processing capability (Abe teaches in the [Abstract]  and Para. [0024] a plurality of parent node (plurality of heavy-leaf nodes or HLNs) perform a communication with a child nodes (plurality of light-leaf nodes) based on the configuration formed on parent nodes by the sensor nodes based on the a tree structure and further FIG. 2, a straight line connecting two nodes represents that the two nodes are in a parent child relation, with the node positioned on the rood-node side being a parent node of the other node, wherein the processing capability of a parent node (HLN) is more powerful than the processing capability of the child node (LLN) as narrated in Para. [0068]); and Abe further teaches wherein an LLN of the plurality of LLNs is configured to: capture raw data responsive to a sensing event, generate distilled raw data from the raw data of the sensing event (Abe teaches in Figs. 1 and 2 and Para. [0064], quantity of data (raw data) of child nodes (LLNs) detected (captured) by the attached sensor nodes 201, 202 (responsive to sensing event)), and transmit the distilled raw data to a given HLN of the plurality of HLNs (Abe teaches Para. [0026]-[0027], generating the post-aggregated packet (distilled data) from the sensor data (raw data) and then transmitting the post-aggregated data (distilled data) to the plurality of parent nodes (HLNs) (to a given HLN of the plurality of HLNs)). Abe does not explicitly teach one or more backend nodes (BENs) communicatively connected to the HLNs, each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLNs are externally accessible through the BENs, and the LLNs are externally accessible through the BENs and the HLNs.
         However, Ayyagari teaches one or more backend nodes (BENs) communicatively connected to the HLNs, each BEN acting as a communication gateway by which the system is interacted with externally, such that the HLNs are externally accessible through the BENs, and the LLNs are externally accessible through the BENs and the HLNs (Ayyagari teaches in Para. [0028] it is beneficial that backend sensor network management components (Back End Node (BEN)) (such as the management subsystem 205 of FIG. 2), or the like communicate with the child/leaf sensor nodes (LLNs) which are closer to the gateway node (HLNs) and at least some of the child/leaf sensor nodes (LLNs) are able to communicate directly with the gateway node (HLNs) via low data rate links, and further monitoring the health status of the sensor nodes (HLNs) and (LLNs) in order to determine the capability and the performance level of each sensor nodes as narrated in Para. [0038]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a back end sensor management components (BEN) to monitor the health status of the sensor nodes to determine the affectivity of each sensor node ([0038]) of Ayyagari into Abe invention. One would have been motivated to do so in order to the developers easily scale the application and consume less time to work on the nodes when failed and saving money because no need of hiring additional developers for backend as well as the front-end development. It saves both your valuable money and time.
       Abe in view of Ayyagari does not explicitly teach wherein the given HLN of the plurality of HLNs is configured to: perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN.
     However, Jiang teaches perform decisional or reasoning processing on the distilled raw data to generate an action, transmit instructions for performing the action to the LLN (Jiang, Para. [0012]-[0014], source control node or the source data node (HLN) and destination control node (LLN) are provided and the source node or the source data node configured to send (transmit) the first data packet (the distilled raw data) to the destination control node (LLN) mapping/correspondence between sub-tuple information and an action to be performed based on the parameter or a policy parameter (transmit instruction to perform decisional or reasoning process) and the second data packet generated according to the found action parameter or policy parameter and further teaches about the destination control node mapping (capturing) and generating the second data packet (additional raw data) according to the capability response information)).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of capability sharing distribution in an (SDN) software defined network system network implementation of collaboration between nodes and transmitting packets from the source node to the destination node ([0012]-[0014]) of Jiang into a sensor node which can detect/capture the parent and child nodes (HLNs and LLNs) sensing event (Figs. 1, 2 and [0064]) of Abe and further in view of Ayyagari invention. One would have been motivated to do so in order to effectively receiving the first data packet, and generating a second data packet according to the first data packet and a matching strategy rule with a minimal amount of power and thus, helps the collaboration capacity between the nodes can be improved to reduce redundancy for multi-node processing in network equipment and to enhance the business processing efficiency of the network.   
Regarding claim 17. 
        Abe in view of Jiang further teaches wherein in response to receiving the instructions from the given HLN, the LLN is configured to capture additional raw data in correspondence with the action (Abe teaches in Figs. 1 and 2 and Para. [0064], quantity of data (raw data) of child nodes (LLNs) detected (captured) by the attached sensor nodes 201, 202 (responsive to sensing event) Jiang also teaches the source data node configured to send (transmit) the first data packet (the distilled raw data) to the destination control node (LLN) mapping/correspondence between sub-tuple information and an action to be performed based on the parameter or a policy parameter (transmit instruction to perform decisional or reasoning process) and further teaches about the destination control node mapping (capturing) and generating the second data packet (additional raw data) according to the capability response information)) as narrated in Para. [0012]-[0014]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of capability sharing distribution in an (SDN) software defined network system network implementation of collaboration between nodes and transmitting packets from the source node to the destination node ([0012]-[0014]) of Jiang into a sensor node which can detect/capture the parent and child nodes (HLNs and LLNs) sensing event (Figs. 1, 2 and [0064]) of Abe and further in view of Ayyagari invention. One would have been motivated to do so in order to effectively receiving the first data packet, and generating a second data packet according to the first data packet and a matching strategy rule with a minimal amount of power and thus, helps the collaboration capacity between the nodes can be improved to reduce redundancy for multi-node processing in network equipment and to enhance the business processing efficiency of the network.
Regarding claims 24 and 29.
  Claims 24 and 29 incorporate substantively all the limitations of claim 16 in a heavy leaf node and light leaf nodes mesh topology and a method form and are rejected under the same rationale.
Regarding claim 30.
  Claim 30 incorporates substantively all the limitations of claim 17 in a method form and is rejected under the same rationale.
Regarding claim 32.
         Ayyagari further teaches wherein the LLN is externally accessible through the one or more BENs and the HLN (Ayyagari teaches in Para. [0028] it is beneficial that backend sensor network management components (Back End Node (BEN)) (such as the management subsystem 205 of FIG. 2), or the like communicate with the child/leaf sensor nodes (LLNs) which are closer to the gateway node (HLNs) and at least some of the child/leaf sensor nodes (LLNs) are able to communicate directly with the gateway node (HLNs) via low data rate links, and further monitoring the health status of the sensor nodes (HLNs) and (LLNs) in order to determine the capability and the performance level of each sensor nodes as narrated in Para. [0038]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a back end sensor management components (BEN) to monitor the health status of the sensor nodes to determine the affectivity of each sensor node ([0038]) of Ayyagari into Abe invention. One would have been motivated to do so in order to the developers easily scale the application and consume less time to work on the nodes when failed and saving money because no need of hiring additional developers for backend as well as the front-end development. It saves both your valuable money and time.
Regarding claim 34.
              Abe teaches receiving, by the LLN, information yielded by the processing performed on the distilled raw data (Abe teaches in Figs. 1 and 2 and Para. [0064], quantity of data (raw data) of child nodes (LLNs) detected (captured) by the attached sensor nodes 201, 202 (responsive to sensing event) Jiang also teaches the source data node configured to send (transmit) the first data packet (the distilled raw data) to the destination control node (LLN) mapping/correspondence between sub-tuple information);
         performing, by the LLN based on the received information, further processing on the raw data to yield a conclusion regarding the sensing event without having to send any of the raw data to the HLN (Abe teaches in Para. [0103], the parent node (HLN) receiving another sensor data (additional raw data) from another sensor node to perform a decision and transmitting an instruction to the child node (LLN) and then, the child nodes (LLNs) updates the parents child relation information to be stored in the routing table (the child nodes (LLNs) captures the additional data information and update the information based on the instruction with the action)) and further, the parent node decision notice is stored without transmitting (sending) the data to the child node (HLN)).
Regarding claim 35. 
     Abe communicating with at least one other HLN to distributively perform abstracted decisional or reasoning processing based on sensing events captured by the LLNs (Abe teaches in Para. [0067] and [0046], the parent nodes (HLNs) containing a packet data (distilled raw data) which have been acquired by the sensor data of the child nodes (LLNs) and deciding a parent node of the sensor node based on the calculated metric value from among the specified parent node candidates (distributively perform the abstracted ore reasoning processing based on the calculation metrics)).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view Ayyagari further in view of Jiang and further in view of Tanaka et al. (US. Pub. No. 2012/0237033 A1, hereinafter Tanka).
Regarding claim 18. Abe in view Ayyagari further in view of Jiang teaches the system of claim 16. 
      Abe in view of Ayyagari, further in view of Jiang as a whole teaches about plurality of parent nodes and child nodes (HLNs and LLNs nodes) but they do not include the term “mesh topology” in the node hierarchy and but Abe in view of Ayyagari, further in view of Jiang does not explicitly teach wherein the LLNs and the HLNs are communicatively connected to one another in a mesh topology in which each LLN is communicatively connected to each other LLN and to each HLN, and in which each HLN is communicatively connected to each other HLN.
        However, Tanaka teaches wherein the LLNs and the HLNs are communicatively connected to one another in a mesh topology in which each LLN is communicatively connected to each other LLN and to each HLN, and in which each HLN is communicatively connected to each other HLN (Tanaka teaches in Para. [0003], a wireless mesh network forms a rooting topology of a tree shape by a plurality of nodes having one root node (HLN) and a parent-child relationship between two nodes (LLN) hierarchically adjacent).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a mesh topology and in a group of nodes by exchanging a key to create different nodes based on a key sharing method ([0003]) of Tanaka into Abe in view Ayyagari further in view of Jiang invention. One would have been motivated to do so in order to node allows a cipher key and a decipher key to be exchanged effectively and safely between the parent node and a child node at timing before updating the group key. The root node notifies the group key to another node, so that the group key is encrypted and notified to prevent leakage of the group key outside the wireless mesh network. The node allows a group key generation unit to update the group key and generate another group key by monitoring lifetime of the group key before the lifetime of the group key expires.

Claims 20-23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view Ayyagarai further in view of Jiang, further in view of Tanaka and further in view of Shin et al. (US. Pub. No. 2011/0317017 A1, hereinafter Shin).

Regarding claim 20. Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka teaches the system of claim 18.
          Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka does not explicitly teach wherein the mesh topology enables the LLNs, HLNs, and BENs to communicate and provide software-defined sensing within the system.
        However, Shin teaches wherein the mesh topology enables the LLNs, HLNs, and BENs to communicate and provide software-defined sensing within the system (Shin teaches in Para. [0043] a predictive duty cycle adaptation (PDCA) scheme specifically designed for event-driven WSNs (wireless sensor network) and actively adapts the duty cycle schedule at each node (HLNs and LLNs) by predicting the likelihood that an event of interest will occur within the node's sensing field in the near future (this is similar to showing the next sensing event occurrence)).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a predictive duty cycle adaptation (PDCA) scheme specifically designed for event-driven WSNs (wireless network sensor) ([0043]) of Shin into Abe in view of Ayyagari further in view of Jian and further in view of Tanaka invention. One would have been motivated to do so in order to the communication schedule of the node is adapted in response to the prediction regarding the node in which the event occurs within the sensing field, thus providing efficient communication with neighboring nodes and improving the network performance.

Regarding claim 21. Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka teaches the system of claim 20.
         Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka does not explicitly wherein the software-defined sensing is predictive sensing in that the sensing of the LLNs is performed according to analysis performed by the HLNs and/or the LLNs as to where a next sensing event is likely to occur.
      However, Shin teaches wherein the software-defined sensing is predictive sensing in that the sensing of the LLNs is performed according to analysis performed by the HLNs and/or the LLNs as to where a next sensing event is likely to occur (Shin teaches in Para. [0043], a predictive duty cycle adaptation (PDCA) scheme specifically designed for event-driven WSNs (wireless sensor network) and actively adapts the duty cycle schedule at each node (HLNs and LLNs) by predicting the likelihood that an event of interest will occur within the node's sensing field in the near future (this is similar to showing the next sensing event occurrence)).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a predictive duty cycle adaptation (PDCA) scheme specifically designed for event-driven WSNs (wireless network sensor) ([0043]) of Shin into Abe in view of Ayyagari Jiang further in view of invention. One would have been motivated to do so in order to the communication schedule of the node is adapted in response to the prediction regarding the node in which the event occurs within the sensing field, thus providing efficient communication with neighboring nodes and improving the network performance.
Regarding claim 22. 
         Abe further teaches wherein the software-defined sensing is adaptive sensing in that the sensing of the LLNs provides for a decision to be made from inferential processing performed by the HLNs from the sensing events (Abe teaches in Para. [0103], the parent node (HLN) receiving another sensor data (additional raw data) from another sensor node to perform a decision and transmitting an instruction to the child node (LLN) and then, the child nodes (LLNs) updates the parents child relation information to be stored in the routing table (the child nodes (LLNs) captures the additional data information and update the information based on the instruction with the action)) and further, the parent node decision notice is stored without transmitting (sending) the data to the child node (HLN)).

Regarding claim 23. Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka teaches the system of claim 20.
           Abe in view Ayyagarai further in view of Jiang and further in view of Tanaka does not explicitly teach wherein the software-defined sensing is collaborative sensing in that the LLNs communicate with one another to improve capture of a sensing event when one of the LLNs first detects the sensing event.
     However, Shin teaches wherein the software-defined sensing is collaborative sensing in that the LLNs communicate with one another to improve capture of a sensing event when one of the LLNs first detects the sensing event (Shin teaches in Para. [0044] and [0046], the clusters used for such collaborative processing typically consist of nodes (LLNs) that can capture each sensory information related to the event and a node experiencing an event detection to predict which of its neighboring nodes will experience the same event next, those neighbors can alter their protocol parameters before the event actually arrives).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a predictive duty cycle adaptation (PDCA) scheme specifically designed for event-driven WSNs (wireless network sensor) to properly managing the neighbor nodes when experiencing an event ([0044]-[0045]) of Shin into Abe in view of Ayyagari further in view of Jiang invention. One would have been motivated to do so in order to a communication schedule of the node is adapted in response to the prediction regarding the node so that the observation of an object of interest by a camera of the node is predicted at the future period effectively and the position uncertainty of an event is integrated over the sensing field of the node at the future period without any problem.
Regarding claim 33.
  Claim 33 incorporates substantively all the limitations of claim 20 in a method form and is rejected under the same rationale.

Claims 25 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Ayyagari further in view of Jiang, and further in view of Ishii (US. Pub. No. 2007/0030374 A1, hereinafter Ishii).

Regarding claim 25. Abe in view of Ayyagari further in view of Jiang teaches the system of claim 24.
        Abe in view of Ayyagari further in view of Jiang does not explicitly teach wherein the action includes recording images at an increased frame rate. 
        However, Ishii from the same field of endeavor teaches about the image sensor action and frame rate wherein the action includes recording images at an increased frame rate (Ishii, Para. [0082]-[0083], image sensor capable of changing the frame rate and performs the action of reading a resolution for the recording image and the recording image as the frame rate is increased, in consideration of limitation of the allowable recording speed).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of recording image and based on a frame rate reading ([0082]-[0083]) of Ishii into Abe in view of Ayyagari further in view of Jiang,  invention. One would have been motivated to do so in order to effectively the image recording can capture image without degrading the image quality and increasing the storage area. Since the outside area of image to be recorded is displayed on the electronic viewfinder, the camera operator can easily capture the image and adjust the camera's angle of view in efficient manner.

Regarding claim 26. Abe in view of Ayyagari further in view of Jiang teaches the system of claim 24.
     Abe in view of Ayyagari further in view of Jiang does not explicitly teach wherein the action includes identifying motion detection at the location.  
       However, Ishii from the same field of endeavor teaches about the image sensor action wherein the action includes identifying motion detection at the location (Ishii, Para. [0082], image sensor used to realizing/identifying the slow motion capturing or special effect capturing). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of using image recording in a slow motion ([0082]) of Ishii into Abe in view of Ayyagari further in view of Jiang invention. One would have been motivated to do so in order to capture special image with a high quality pixel resolution. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Ayyagari further in view of Jiang, further in view of Ryu et al. (US. Pub. No. 2010/0118786 A1, hereinafter Ryu).

Regarding claim 27. Abe in view Ayyagari further in view of Jian teaches the system of claim 24.
          Abe in view Ayyagari further in view of Jian does not explicitly teach wherein the system prevents raw data from being transmitted between the LLN and the given HLN.  
         However, Ayu from the same field of endeavor teaches how to prevent data between nodes wherein the system prevents raw data from being transmitted between the LLN and the given HLN (Ayu, [0018] and [0066], multiple parent node (HLN) and child node (LLN) and an event sensing system prevents the sensor node 806 from transmitting the same type of sensor data (raw data) to other node 804).         
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a system of preventing the sensor nodes from transmitting data   ([0018] and [0066]) of Ayu into Abe in view of Ayyagari further in view of Jiang invention. One would have been motivated to do so in order to the node arrangement increases energy efficiency of the sensor node by transmitting sensor data based on a category capable of properly selecting sensor data transmitted to a sink node. The node arrangement prolongs the service life of the sensor node by reducing energy consumption of the sensor node. The node achieves economic and efficient usage of the wireless network system through uniform energy consumption by multiple sensor nodes. The method allows providing collaborative sensing between nodes using an allowed error range-based sensing, thus improving energy efficiency of a wireless sensor network.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Ayyagari further in view of Jian and further in view of Masunaga et al. (US. Pub. No. 2002/0061025 A1, hereinafter Masunaga).

Regarding claim 28. Abe in view of Ayyagari further in view of Jian teaches the system of claim 24.
          Abe in view of Jiang, further in view of Ayyagari does not explicitly teach wherein the one or more BENs are not connected to the plurality of light-leaf nodes (LLNs).
         However, Masunaga from the same field of endeavor teaches about the determination of connected and or not connected nodes in a state of local ports wherein the one or more BENs are not connected to the plurality of light-leaf nodes (LLNs) (Masunaga, Para. [0022] and [0025], “each node recognizes the state of the local port (namely, to which node the local port is connected and whether the local portion is not connected to any node)” according to “the root successively gives a transmission permission to individual nodes in the ascending order of port numbers corresponding to the leaf priority rule”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of determining the connection of nodes based on the leaf ascending rule ([0022] and [0025]) of Masunaga into Abe in view of Ayyagari further in view of Jiang invention. One would have been motivated to do so in order to a node is given the transmission permission, the node successively transmits the self-ID packet to the entire bus. As a result, the node ID is determined and the topology of the bus is uniquely determined and this helps the stream data to be transmitted and received with common stream control entries without the data being affected. Thus, it allows the functionality of the entire network system to be improved in an efficient manner.


Allowable Subject Matter
      Claims 19 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1, 24 and 29 respectively and any intervening claims.
Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455